Citation Nr: 1712820	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel





INTRODUCTION


The Veteran served on active duty from March 1971 to March 1972, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered.  Specifically, the Veteran must be afforded a new VA examination to determine whether his claimed bilateral hearing loss and tinnitus are related to his active service.  

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).

When pre-existing disability is shown at entry, it will be considered to have been aggravated by active military service when there is an increase in disability shown during service unless there is a specific finding that the increase was due to natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Clear and unmistakable evidence is required to rebut a presumption of aggravation where the pre-service disability underwent an increase during service. 38 C.F.R. § 3.306. The presumption of aggravation is not triggered, however, without an initial showing that the disability in question underwent an increase in severity while the Veteran was on active duty. Id.; see Falzone v. Brown, 8 Vet. App. 398 (1995). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Here, review of the Veteran's service treatment records reflects that at his December 1970 pre-induction medical examination, audiometric testing conducted by the medical examiner noted that the Veteran had hearing loss for VA purposes in his left ear, although hearing in his right ear was noted be within normal limits for VA purposes. Thus, when the Board considers the clinical factors pertinent to the basic character, origin, and development of hearing loss and the medical examiner's notation at service entrance that the Veteran had hearing loss in his left ear, the Board finds that hearing loss in the left ear pre-existed service, as noted at entry, and thus the presumption of soundness does not apply as to the Veteran's hearing acuity in the left ear. Therefore, the Board must determine whether the Veteran's pre-existing hearing loss of the left ear underwent an increase in severity during service, which finding would trigger the presumption of aggravation.

A VA examination of the Veteran occurred in April 2011. While the examiner opined it is less likely as not that tinnitus is associated with military noise exposure as the Veteran could not specify the time of onset of tinnitus, no such finding was made with regard to the Veteran's hearing loss. Rather, in finding that the Veteran's hearing loss is less likely than not related to service, the examiner reasoned only that his separation audiogram did not document any "significant changes in his hearing." See Hensley v. Brown, 5 Vet. App. 155 (1993) (38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability). Further, the examiner did not clarify whether the change in the Veteran's hearing in the left ear from service entrance to service separation amounts to increase in disability during service and, if so, whether that increase was due to natural progress of the disease. 

Moreover, additional evidence was added to the case file after the April 2011 examination, which includes medical records and lay statements that appear to address the Veteran's claims. Specifically, a June 2011 letter from the Veteran's private treatment provider indicates that the Veteran has "had a problem with hearing ever since he got out of the military" and that his hearing loss is "consistent with noise exposure." This evidence has not been considered by a VA examiner or the AOJ, and no waiver has been submitted by the Veteran. 

In light of these facts, the Board finds that the Veteran must be afforded a new VA examination to assess whether the Veteran's claimed bilateral hearing loss and tinnitus are related to his service.  Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). In particular, because the presumption of soundness does not apply as to the Veteran's claimed hearing loss of the left ear, the relevant inquiry is whether the disorder was aggravated by, rather than incurred in, active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any ongoing private and VA treatment records related to the Veteran's hearing loss or tinnitus.

2.  Schedule the Veteran for an examination with an audiologist or other qualified VA medical professional to determine the current nature and severity of the Veteran's hearing loss and tinnitus.  Notify the Veteran that failure to appear for any examination as requested, and without good cause, could result in the denial of his claims. 38 C.F.R. § 3.655 (2016). The entire claims file must be made available to, and reviewed by, the examiner.  

After examining the Veteran, the examiner must report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85,  as well as provide an assessment of the functional effects of hearing loss and tinnitus on the Veteran's daily life and work.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss is related to or aggravated by the Veteran's active service.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any tinnitus is related to the Veteran's active service.

In providing his/her opinion, the examiner must specifically comment on the following:

a) Whether the Veteran's hearing loss in the left ear, noted at service entry, increased in disability during service and, if so, whether that increase was due to natural progress of the disease; 

b) The June 2011 private physician's statements concerning the continuity of the Veteran's hearing problems since service and the finding that his hearing loss is "consistent with noise exposure"; and,
 
c) The Veteran's lay statements regarding continuous symptoms of hearing loss and tinnitus since service, which the Veteran states have progressively gotten worse.  

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3.  After completing the above, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

